Heydenfeldt, J.,
delivered the opinion of the Court—Murray, C. J., concurring.
The question arising in this case was fully considered and settled in “the Passenger cases,” 7 Howard, by the Supreme Court of the United States.
For eight years, that decision has remained unquestioned as a construction of the powers of the State governments over the subject in controversy, and however much there may exist a difference of opinion as to the decision of the majority of the Court, it cannot be denied, that the reasoning which sustains it is very able, and the conclusion they reach, is maintained by the soundest views of public policy.
We, therefore, would not feel justified in setting up the opposite doctrine, unless we felt confident that the views of the Court in that case were radically defective. Where a question can only be argued upon refined distinctions, when once settled, it ought to remain settled.
We, therefore, decide that the act of this State, laying a tax of fifty dollars each on Chinese passengers, is invalid and void.
Judgment affirmed.